PER CURIAM:
El Lie. Bernardo L. La Fontaine Martell fue admitido al ejercicio de la abogacía el 28 de julio de 1977 y a la notaría el 29 de agosto del mismo año. El 17 de marzo de 1989 fue suspendido provisionalmente del ejercicio de la profesión de abogado y del notariado. Ello debido a su omi-sión de no contestar las órdenes de este Tribunal y haber incurrido en varias violaciones a la Ley Notarial de Puerto Rico. In re La Fontaine Martell, 123 D.P.R. 433 (1989).
Para atender otra queja independiente, el 6 de julio de 1989 emitimos la resolución siguiente:
Encontrándose el Lie. Bernardo L. La Fontaine Martell suspendido provisionalmente de la notaría y la práctica de la abogacía, y habida cuenta de que no responde a requeri-mientos del Procurador General, se le concede al [licenciado] La Fontaine Martell un término de treinta (30) días, contados a partir de la notificación .de esta resolución, para que muestre causa por la cual no deba ser suspendido indefinidamente de la notaría y la práctica de la abogacía.
*803A pesar de haber sido notificado con copia de dicha orden, ha hecho caso omiso. Bajo las circunstancias presentes, su conducta recurrente de hacer caso omiso a los requeri-mientos de este Tribunal y del Procurador General amerita la sanción más severa de suspensión indefinida de la prác-tica de la abogacía y de la notaría.

Se dictará la sentencia correspondiente.